Case 2:21-mc-00007-RSM Document 1-4 Filed 01/25/21 Page 1 of 1

From: Smith, Lesley

To: WAWDdb_PublicQuestions

Ce: Doran, Ambika

Subject: Miscellaneous Case Filing - Petition of Forbes Media LLC and Thomas Brewster to Unseal Court Records
Date: Monday, January 25, 2021 9:45:24 AM

Attachments: PetitionUnsealCourtRecords012521.pdf

p jOrderPetit ICourt 012521.pdf

 

CAUTION - EXTERNAL:

Cindy, attached are the documents for review for the miscellaneous filing | spoke to you about. You
indicated your team would review and file once approved.

Thank you, Lesley Smith, Secretary to Ambika Doran

Lesley Smith | Davis Wright Tremaine LLP

Legal Secretary

920 Fifth Ave,, Suite 3300 | Seattle, WA 98104

Tel: (206) 757-8708 | Fax: (206) 757-7700

Email: lesleysmith@dwt.com | Website: www.dwt.com

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
